Lawkence, Judge:
The proper value for dutiable purposes of certain rubber covering machines, type SO 80, forms the subject of the appeals for a reappraisement enumerated in the schedule attached to and made a part of this decision.
The parties hereto have stipulated and agreed that, as to said rubber covering machines, type SO 80, the price, at the time of exportation to the United States, at which such or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the price of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the entered values in each of the appeals in issue.
Upon the agreed facts of record, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1401a(b)), is the proper basis of value for the rubber covering machines, type SO 80, covered by the appeals for a reappraisement in issue and that said value was the entered values in each case. As to all other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.